77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Duremea Ann BUGGS, Plaintiff-Appellant,v.Larry Alexander BUGGS, Defendant-Appellee.
No. 95-2617.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Duremea Ann Buggs, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing her complaint for child support and alimony and denying reconsideration.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Buggs v. Buggs, No. MISC-95-77-5-BR (E.D.N.C. July 31, 1995;  Aug. 17, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED